21-30071-hcm Doc#41 Filed 04/06/21 Entered 04/06/21 11:44:51 Main Document Pg 1 of
                                       16



                               UNITED STATES BANKRUPTCY COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                       EL PASO DIVISION

    IN RE:                                              §
                                                        §               CASE NO 21-30071
    THE GATEWAY VENTURES, LLC,                          §
                                                        §
                                                        §
                 Debtor.                                §

            MOTION OF DEBTOR TO (I) REJECT ESCROW CONTRACT AND
            LEASE AND (II) REFUND

  THIS PLEADING REQUESTS RELIEF THAT MAY BE ADVERSE TO YOUR
  INTERESTS.

  IF NO TIMELY RESPONSE IS FILED WITHIN TWENTY ONE (21) DAYS FROM THE
  DATE OF SERVICE, THE RELIEF REQUESTED HEREIN MAY BE GRANTED
  WITHOUT A HEARING BEING HELD.

  A TIMELY FILED RESPONSE IS NECESSARY FOR A HEARING TO BE HELD.

  TO THE HONORABLE H. CHRISTOPHER MOTT, U.S. BANKRUPTCY JUDGE:

            The Gateway Ventures LLC (collectively, the “Debtor”) file this Motion of Debtor to (I)

  Reject Escrow Contract and (II) Refund Deposit (the “Motion to Reject”) and in support thereof

  would show the Court the following.

                                              INTRODUCTION

            1.        Debtor seeks to reject a ground lease and return the deposit to the counter-party.

                                       JURISDICTION AND VENUE

            2.        This Court has jurisdiction over this Motion pursuant to Sections 105, 363, and

  1101 et seq. of the United States Bankruptcy Code, Title 11 of the U.S. Code, 11 U.S.C. §101 et

  seq. (the “Code” or “Bankruptcy Code”), and Rule 9019 of the Federal Rules of Bankruptcy

  Procedure (the “Bankruptcy Rules” or individually a “Bankruptcy Rule”), and 28 U.S.C. §§157

  and 1334.


  MOTION OF DEBTOR TO (I) REJECT ESCROW CONTRACT AND LEASE AND (II) REFUND DEPOSIT — Page 1
  1929316.DOCX [1]
21-30071-hcm Doc#41 Filed 04/06/21 Entered 04/06/21 11:44:51 Main Document Pg 2 of
                                       16



             3.      This matter constitutes a core proceeding under 28 U.S.C. §157(b).

             4.      Venue is proper under 28 U.S.C. §§1408 and 1409.

             5.      The Court has constitutional authority to decide this Motion under Stern v.

  Marshall, 564 U.S. 462 (2011) and its progeny.

                                          FACTUAL BACKGROUND

  The identify and background of the Debtor and Debtor in Possession.

             6.      TGV owns and is the developer of a tract of real property of approximately 19

  acres in El Paso, El Paso County, Texas.

  The Commencement of the Bankruptcy Cases.

             7.      On February 5, 2021 (the “Petition Date”), TGV commenced the above-caption

  case by filing a voluntary petition under Chapter 11 of the Code.

  Factual background in support of the relief requested.

             8.      On or about July 24, 2020, TGV and Union Gateway LLC (“Union”) entered into

  a Restaurant Lease, which lease was amended on or more occasions including an amendment

  dated October 30, 2020 (collectively, the “Lease”). See Exhibit TGV0021 (October 30, 2020

  amendment).

             9.      The Lease contemplated the construction and lease of a restaurant one on tract of

  the Subject Property and a substantial completion date of March 31, 2021.

             10.     Union provided an initial Security Deposit in the amount of $18,500.00 that is

  held by an Escrow Agent as defined and described in the Lease.

             11.     TGV is unable to perform the Lease within the time required.

             12.     TGV believes the Lease otherwise is burdensome to the estate.



  1
      TGV is consecutively numbering exhibits throughout this proceeding.


  MOTION OF DEBTOR TO (I) REJECT ESCROW CONTRACT AND LEASE AND (II) REFUND DEPOSIT — Page 2
  1929316.DOCX [1]
21-30071-hcm Doc#41 Filed 04/06/21 Entered 04/06/21 11:44:51 Main Document Pg 3 of
                                       16



            13.      TGV in its business judgment believes it is in the best interest of the estate to

  reject the lease.

            14.      TGV wishes to release the security deposit to TGV, which was placed into escrow

  under the Lease (as amended).

            15.      Union has contacted TGV requesting a resolution of the Lease that results in the

  return of the $18,500 deposit. Union has agreed to otherwise waive any rejection damages and

  any other claim against TGV and the estate, which resolution TGV also believes to be a result

  necessitated by rejection of the Lease and/or in the best interest of the estate.

                                         RELIEF REQUESTED

            16.      TGV respectfully requests that the Court enter an order deeming the Lease to be

  rejected as of the Petition Date and authorizing TGV and the Escrow Agent named in the lease to

  return the $18,500 deposit to Union Gateway LLC.

            17.      A proposed form of Order is attached hereto and is incorporated by reference

  herein.

                                           BASIS OF RELIEF

            18.      TGV believes the Lease otherwise is burdensome to the estate.

            19.      TGV in its business judgment believes it is in the best interest of the estate to

  reject the lease.

            20.      TGV wishes to release the security deposit to TGV, which was placed into escrow

  under the Lease (as amended).

            21.      The Lease (§3.1 of the October 30, 2020 amendment) requires the return of the

  $18,500 in the event TGV does not transmit the Completion Information (as defined there).




  MOTION OF DEBTOR TO (I) REJECT ESCROW CONTRACT AND LEASE AND (II) REFUND DEPOSIT — Page 3
  1929316.DOCX [1]
21-30071-hcm Doc#41 Filed 04/06/21 Entered 04/06/21 11:44:51 Main Document Pg 4 of
                                       16



                                 CONCLUSION AND PRAYER

            WHEREFORE, The Gateway Ventures LLC respectfully request that the Court enter an

  order deeming the Lease to be rejected and authorizing TGV and the Escrow Agent named in the

  lease to return the $18,500 deposit to Union Gateway LLC, as set forth in the proposed order.

  Movant respectfully request such other and further relief to which movant is entitled at law or in

  equity.

  DATED: April 6, 2021                    Respectfully Submitted:

                                          WEYCER, KAPLAN, PULASKI & ZUBER, P.C.
                                          By: /s/ Jeff Carruth
                                             JEFF CARRUTH
                                             State Bar No. 24001846
                                             3030 Matlock Rd., Suite 201
                                             Arlington, Texas 76015
                                             Phone: (713) 341-1058
                                             Facsimile: (866) 666-5322
                                             jcarruth@wkpz.com

                                          PROPOSED ATTORNEYS FOR
                                          THE GATEWAY VENTURES, LLC
                                          DEBTOR AND DEBTOR IN POSSESSION


                                    CERTIFICATE OF SERVICE
  The undersigned hereby certifies that a true and correct copy of the foregoing was served on
  April 6, 2021 (1) by electronic notice to all ECF users who have appeared in this case to date,
  and/or as set forth below and (2) by regular mail to all parties appearing in the attached address
  list (i.e. mailing matrix) obtained from the Court’s PACER facility. A copy of the service lists
  was not served with the regular mail service set but is available by contacting the undersigned.

  ANY PARTY REQUESTING A FULL SIZED COPY OF THIS PLEADING OR COPIES
  OF ANY EXHIBITS SHOULD CONTACT THE UNDERSIGNED.

                                                     /s/ Jeff Carruth
                                               JEFF CARRUTH




  MOTION OF DEBTOR TO (I) REJECT ESCROW CONTRACT AND LEASE AND (II) REFUND DEPOSIT — Page 4
  1929316.DOCX [1]
21-30071-hcm Doc#41 Filed 04/06/21 Entered 04/06/21 11:44:51 Main Document Pg 5 of
                                       16



  21-30071-hcm Notice will be electronically mailed to:

  Jeff Carruth on behalf of Debtor The Gateway Ventures, LLC
  jcarruth@wkpz.com, jcarruth@aol.com;ATTY_CARRUTH@trustesolutions.com

  Harrel L. Davis, III on behalf of Creditor Suresh Kumar
  hdavis@eplawyers.com, vrust@eplawyers.com;vpena@eplawyers.com

  James Michael Feuille on behalf of Creditor Ashish Nayyar
  jfeu@scotthulse.com, tmar@scotthulse.com

  James Michael Feuille on behalf of Creditor Deepesh Shrestha
  jfeu@scotthulse.com, tmar@scotthulse.com

  James Michael Feuille on behalf of Creditor Rahim Noorani
  jfeu@scotthulse.com, tmar@scotthulse.com

  James Michael Feuille on behalf of Creditor Umesh Shrestha
  jfeu@scotthulse.com, tmar@scotthulse.com

  Ryan Little on behalf of Interested Party Union Gateway, LLC
  little@mgmsg.com, tsilva@mgmsg.com

  Clyde A. Pine, Jr. on behalf of Creditor HD Lending, LLC
  pine@mgmsg.com, clyde.pine@gmail.com

  Donald P. Stecker on behalf of Creditor City Of El Paso
  don.stecker@lgbs.com

  United States Trustee - EP12
  USTPRegion07.SN.ECF@usdoj.gov

  Eric Charles Wood on behalf of Creditor Westar Investors Group, LLC
  eric@brownfoxlaw.com, melissa@brownfoxlaw.com

  Eric Charles Wood on behalf of Creditor Saleem Makani
  eric@brownfoxlaw.com, melissa@brownfoxlaw.com

  Eric Charles Wood on behalf of Creditor Suhail Bawa
  eric@brownfoxlaw.com, melissa@brownfoxlaw.com
21-30071-hcm Doc#41 Filed 04/06/21 Entered 04/06/21 11:44:51 Main Document Pg 6 of
                                       16
21-30071-hcm Doc#41 Filed 04/06/21 Entered 04/06/21 11:44:51 Main Document Pg 7 of
                                       16
21-30071-hcm Doc#41 Filed 04/06/21 Entered 04/06/21 11:44:51 Main Document Pg 8 of
                                       16




                               PROPOSED ORDER




  Page 1                                                              1929316.DOCX [4]
21-30071-hcm Doc#41 Filed 04/06/21 Entered 04/06/21 11:44:51 Main Document Pg 9 of
                                       16




                           UNITED STATES BANKRUPTCY COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   EL PASO DIVISION

   IN RE:                                            §
                                                     §              CASE NO 21-30071
   THE GATEWAY VENTURES, LLC,                        §
                                                     §
                                                     §
            Debtor.                                  §

         ORDER GRANTING MOTION OF DEBTOR TO (I) REJECT ESCROW
         CONTRACT AND (II) REFUND DEPOSIT

         On this day came on for consideration the Motion of Debtor to (I) Reject Escrow

  Contract and (II) Refund Deposit (the “Motion”) filed herein on April 6, 2021 by The Gateway

  Ventures, LLC (“TGV”).        The Court finds and concludes that the Motion contained the

  appropriate notices under the Bankruptcy Local Rules; according to the certificate of service

  attached to the Motion, the Motion was served upon the parties entitled to receive notice under

  the Bankruptcy Local Rules; no party in interest filed a response or objection to the Motion or

  any such response or objection is overruled by this Order; and that upon review of the record of

  this case and with respect to the Motion that cause exists to grant the relief requested therein.



  ORDER GRANTING MOTION OF DEBTOR TO (I) REJECT ESCROW CONTRACT AND (II) REFUND
  DEPOSIT — Page 1                                                   1929316.DOCX [5]
21-30071-hcm Doc#41 Filed 04/06/21 Entered 04/06/21 11:44:51 Main Document Pg 10 of
                                        16



  IT IS THEREFORE ORDERED THAT:

           1.     The Motion is granted as set forth herein.

           2.     All capitalized terms shall have the same meaning as ascribed to such terms in the
                  Motion, unless otherwise defined herein.

           3.     The Lease is deemed rejected as of the Petition Date.

           4.     The Escrow Agent identified in the Lease may return the $18,500.00 deposit to
                  Union Gateway LLC.

           5.     Union Gateway LLC shall file no proof of claim in this bankruptcy case, and
                  releases the TGV and the estate from any and all claims resulting from the Lease
                  and the rejection thereof.

                                                  ###


  Submitted by:

  Jeff Carruth (TX SBN: 24001846)
  WEYCER, KAPLAN, PULASKI & ZUBER, P.C.
  3030 Matlock Rd. Suite 201
  Arlington, Texas 76105
  Telephone: (713) 341-1158
  Fax: (866) 666-5322
  E-mail: jcarruth@wkpz.com

  PROPOSED ATTORNEYS FOR
  THE GATEWAY VENTURES, LLC
  DEBTOR AND DEBTOR IN POSSESSION




  ORDER GRANTING MOTION OF DEBTOR TO (I) REJECT ESCROW CONTRACT AND (II) REFUND
  DEPOSIT — Page 2                                                   1929316.DOCX [5]
21-30071-hcm Doc#41 Filed 04/06/21 Entered 04/06/21 11:44:51 Main Document Pg 11 of
                                        16

                                 EXHIBIT TGV002




  Page 1                                                              1929316.DOCX [6]
21-30071-hcm Doc#41 Filed 04/06/21 Entered 04/06/21 11:44:51 Main Document Pg 12 of
                                        16

                                 EXHIBIT TGV002




  Page 2                                                              1929316.DOCX [6]
21-30071-hcm Doc#41 Filed 04/06/21 Entered 04/06/21 11:44:51 Main Document Pg 13 of
                                        16

                                 EXHIBIT TGV002




  Page 3                                                              1929316.DOCX [6]
21-30071-hcm Doc#41 Filed 04/06/21 Entered 04/06/21 11:44:51 Main Document Pg 14 of
                                        16

                                 EXHIBIT TGV002




  Page 4                                                              1929316.DOCX [6]
21-30071-hcm Doc#41 Filed 04/06/21 Entered 04/06/21 11:44:51 Main Document Pg 15 of
                                        16

                                 EXHIBIT TGV002




  Page 5                                                              1929316.DOCX [6]
21-30071-hcm Doc#41 Filed 04/06/21 Entered 04/06/21 11:44:51 Main Document Pg 16 of
                                        16

                                 EXHIBIT TGV002




  Page 6                                                              1929316.DOCX [6]
